DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species C in the reply filed on 8/24/2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2021.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schraut (US Patent Publication 2014/0277417).
As to claim 11, Schraut discloses a prosthetic heart valve comprising a stent (1102), a valve assembly (1100), a first cuff (1150A), and a second cuff (1150B), the second cuff having peaks and troughs (shown in Figures 10-12) and the distalmost portion of each peak directly coupled to the stent or the first cuff (Paragraph [0094]).
As to claim 12, Schraut discloses the peak is connected by sutures (Paragraph [0006]).
As to claim 13, Schraut discloses a curved edge (Figures 7A-7F).
As to claim 14, Schraut discloses a straight edge (Figures 7A-7F).
As to claim 20, Schraut discloses first and second rows of cells with a common strut (Figures 10-12 each show multiple rows of diamond shaped cells sharing common struts).
As to claim 21, Schraut discloses the distal edge of the second cuff is aligned with the struts (Figures 10-12 each have cuffs aligned with struts).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 15-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over smith.
As to claims 15-19 and 22, Schraut does not specifically disclose the claimed ratios of height and width, however, Schraut does disclose altering the height and the width of the second cuff as needed in order to prevent leakage (Paragraphs [0059], [0070], [0079], [0087] and [0089]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to alter the cuff of Schraut with the claimed height and width ratios in order to effectively prevent leakage as described in paragraph [0070].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774